NOT RECOMMENDED FOR PUBLICATION
                               File Name: 17a0266n.06

                                          No. 16-2405


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
UNITED STATES OF AMERICA,                               )                       May 09, 2017
                                                        )                   DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                              )
                                                        )
v.                                                      )       ON APPEAL FROM THE
                                                        )       UNITED STATES DISTRICT
JORDAN PRESCOTT EVONNE WALTON,                          )       COURT FOR THE EASTERN
                                                        )       DISTRICT OF MICHIGAN
       Defendant-Appellant.                             )
                                                        )
                                                        )



BEFORE:        COLE, Chief Judge; GIBBONS and ROGERS, Circuit Judges.

       ROGERS, Circuit Judge. After Jordan Walton pleaded guilty to one count of possessing

child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2), the district court

sentenced him to 72 months’ imprisonment, below the applicable Guidelines range of 97 to 121

months’ imprisonment. Watson now challenges his below-Guidelines sentence as substantively

unreasonable, arguing that the district court placed too much weight on the relatively severe

nature of his offense, too little weight on the his young age, his high academic achievement, his

low risk of recidivism, and his allegedly having suffered sexual abuse as a child, and no weight

on the need to avoid unwarranted sentence disparities with the one-year-and-a-day sentences that

the Sixth Circuit has approved in the past for child-pornography defendants.            Walton’s

arguments lack merit because the district court’s sentence was reasonable in light of the totality

of the circumstances in general and the downward variance in particular.
No. 16-2405,United States v. Walton


          Our review of Walton’s sentence is limited. The Sixth Circuit only reviews a sentence’s

substantive reasonableness for abuse of discretion. See, e.g., United States v. Skipper, 552 F.3d
489, 493 (6th Cir. 2009). A within-Guidelines sentence is presumptively reasonable. United

States v. Vonner, 516 F.3d 382, 389–90 (6th Cir. 2008) (en banc). The presumption applies at

least as strongly when a defendant challenges a below-Guidelines sentence. United States v.

Curry, 536 F.3d 571, 573 (6th Cir. 2008). On this appeal, Walton has not overcome that

presumption.

          The district court accorded appropriately significant weight to the relatively severe nature

of Walton’s offense because Walton’s accumulation of child pornography spanned five years,

resulted in 269 videos and 209 images, and included sadistic depictions of toddlers crying in pain

while being penetrated anally and vaginally by adults. To put those numbers into context, the

sentencing judge explained that Walton’s was “one of the larger libraries of this type of material

that [the court had] observed over the course of a number of years on th[e] bench.”

          The district court also accorded appropriately significant weight to Walton’s history and

characteristics, leading the court to vary downward, from the Guidelines range of 97 to 121

month’s imprisonment, to a sentence of 72 months’ imprisonment. While the sentencing court

did not specifically address Walton’s corroborated allegation that he had been sexually abused as

a child, Walton’s counsel brought the issue to the court’s attention during the sentencing hearing,

and the court displayed due attention during the hearing, even probing Walton sua sponte about

why Walton began collecting child pornography. In any event, the court was not required to

rebut explicitly every mitigation argument. See, e.g., Rita v. United States, 551 U.S. 338, 356–57

(2007).




                                                  -2-
No. 16-2405,United States v. Walton


       Similarly, the sentencing court was not required to rebut specifically Walton’s argument

that, just because the Sixth Circuit had affirmed lighter sentences in other child-pornography

cases, a heavier sentence in this case was therefore substantively unreasonable. Nor was the

sentencing court required to explain further why it decided not to vary downward even more.

The court explained that Walton’s collection of child pornography in this case was one of the

larger collections that he had seen in his career.

       “[T]ak[ing] into account the totality of the circumstances, including the extent of any

variance from the Guidelines range,” Gall v. United States, 552 U.S. 38, 51 (2007), the district

court’s below-Guidelines sentence of 72 months’ imprisonment was not substantively

unreasonable. The district court’s sentence is affirmed.




                                                 -3-